Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Joshua Yaw Boateng, D.P.M., DATE: March 27, 1995
Petitioner,

Docket No. C-94-399
Decision No. CR365

-v-

The Inspector General.

DECISION

By letter dated June 27, 1994, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Joshua Yaw Boateng, D.P.M.
(Petitioner), that he was being excluded from
participation in the Medicare, Medicaid, Maternal and
Child Health Services Block Grant and Block Grants to
States for Social Services programs for a period of five
years.! The I.G. advised Petitioner that he was being
excluded as a result of his conviction of a criminal
offense related to the delivery of an item or service
under Medicaid. The I.G. advised Petitioner that the
exclusion of individuals convicted of such program-
related offenses is mandated by section 1128(a) (1) of the
Social Security Act (Act). The I.G. further advised
Petitioner that for exclusions imposed pursuant to
section 1128(a)(1) of the Act, section 1128(c) (3) (B)
requires a five-year minimum period of exclusion.

Petitioner filed a timely request for review of the
I.G.'s action. During a prehearing conference conducted
by me on August 19, 1994, the parties agreed to proceed
by written submissions. Accordingly, I established a
schedule for the parties to file briefs and documentary
evidence.

1 In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
2

On October 4, 1994, the I.G. filed a motion for summary
disposition accompanied by a brief and eight exhibits.
I identify these exhibits as I.G. Ex. 1 through 8.

By letter dated October 21, 1994, Petitioner requested an
in-person hearing. Petitioner stated that he wished "to
be heard personally (rather than by affidavit)."
Petitioner argued that characteristics of his speech, his
articulation, and his response to complex sentences in
English may “have substantial bearing upon the manner in
which the Administrative Law Judge may desire to exercise
whatever discretion he possesses in disposing of this
case." The I.G. opposed Petitioner's request for an in-
person hearing on the grounds that there existed no
genuine issues of material fact which justified my
holding such a hearing.

In order to allow Petitioner an opportunity to fully
present his case, I granted his request to make a
personal statement before me. However, I determined
that, under the circumstances of this case, a hearing by
telephone would be appropriate. I also determined that
the parties would continue to adhere to the briefing
schedule established by me. November 1, 1994 Order and
Notice of Telephone Hearing.

Petitioner subsequently filed a responsive brief
accompanied by three exhibits. I identify these as P.
Ex. 1 through 3. The I.G. filed a reply and Petitioner
filed a sur-reply.

On December 14, 1994, I conducted a hearing by telephone.
The parties agreed not to file posthearing briefs.

In his responsive brief, Petitioner made some objections
to I.G. Ex. 3 and I.G. Ex. 4 which go to the weight that
I should give these exhibits. Since Petitioner did not
contest the authenticity or relevancy of these or any
other exhibits offered by the I.G., I admit I.G. Ex. 1
through 8 into evidence. The I.G. did not object to any
of the exhibits offered by Petitioner, and I admit P. Ex.
1 through 3 into evidence.

I have carefully considered the applicable law, the
evidence, and the parties' arguments. I conclude that
Petitioner is subject to the minimum mandatory exclusion
provisions of sections 1128(a)(1) and 1128(c) (3) (B) of
the Act, and I affirm the I.G.'s determination to exclude
Petitioner from participation in Medicare and Medicaid
for a period of five years.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCLs)

1. At all times relevant to this case, Petitioner was a
licensed podiatrist in the Commonwealth of Pennsylvania.
I.G. Ex. 3.

2. On August 17, 1992, the Pennsylvania Attorney
General's Office filed a criminal complaint alleging that
Petitioner had: (1) knowingly submitted false
information for the purpose of obtaining greater
compensation than that to which he was legally entitled
for furnishing services under Medicaid; (2) submitted
claims which misrepresented the description of services
provided; and (3) submitted claims for services which
were not rendered to a recipient. In an attached
affidavit, the Attorney General's Office alleged that
there was probable cause to arrest Petitioner for
Medicaid Fraud. I.G. Ex. 1.

3. The Attorney General's Office subsequently filed a
Bill of Information charging Petitioner with 126 counts
of Medicaid Fraud. The Bill of Information alleged that
Petitioner knowingly submitted Medicaid claims for a
specific surgical procedure which was not rendered as
claimed. I.G. Ex. 2, 3.

4. Petitioner pled no contest to 78 counts of Medicaid
Fraud in the Court of Common Pleas of Dauphin County,
Pennsylvania (the court). I.G. Ex. 4, 5, 7.

5. Based on its acceptance of Petitioner's nolo
contendere plea, the court sentenced Petitioner to pay
costs totaling $16,224 and restitution with interest in
the amount of $16,224. The court also sentenced him to
probation for up to 23 months and required him to perform
100 hours of community service. I.G. Ex. 6.

6. The Secretary of DHHS has delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 21662
(1983).

7. Petitioner's nolo contendere plea, and the court's
acceptance of that plea, constitute a conviction within
the meaning of sections 1128(a)(1) and 1128(i) of the
Act. FFCLs 1 - 5.

8. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a)(1) of the
Act. FFCLs 1 - 5, 7.
4

9. Pursuant to section 1128(a)(1) of the Act, the I.G.
is required to exclude Petitioner from participating in
Medicare and Medicaid.

10. The minimum mandatory period for an exclusion
imposed pursuant to section 1128(a)(1) of the Act is five
years. Act, section 1128(c) (3) (B).

11. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a) (1) and

1128(c) (3)(B) of the Act. FFCLs 1 - 10.

12. Neither the I.G. nor an administrative law judge has
the authority to reduce a five-year minimum exclusion
mandated by sections 1128(a) (1) and 1128(c) (3) (B) of the
Act.

13. There is no equitable relief from the minimum
Mandatory exclusion provisions of sections 1128(a)(1) and
1128(c)(3)(B) of the Act.

DISCUSSION
1. Petitioner was convicted of a criminal offense

related to the delivery or an item or service under
Medicaid.

The material facts of this case are not in dispute. The
evidence adduced by the I.G., and not disputed by
Petitioner, amply demonstrates that Petitioner was
convicted of a criminal offense related to the delivery
or an item or service under Medicaid, within the meaning
of section 1128(a)(1) of the Act.

The first requirement that must be satisfied in order to
establish that the I.G. has the authority to exclude
Petitioner under section 1128(a) (1) of the Act is that
Petitioner must have been convicted of a criminal
offense. Petitioner does not dispute that he was
convicted of a criminal offense within the meaning of the
Act.? The undisputed facts establish that Petitioner

2 In his letter requesting a hearing, Petitioner
stated that he did not concede that he was, in fact,
convicted of a criminal offense. He stated that he was
never informed by the judge hearing the criminal case
upon which his exclusion is based that he was found
guilty, and he did not understand that he was convicted.

(continued...)
5

entered a nolo contendere plea to the offense of Medicaid
Fraud, and that the Court of Common Pleas of Dauphin
County, Pennsylvania, accepted Petitioner's plea. FFCLs
2-5. The Act defines the term "convicted of a criminal
offense" to include those circumstances in which a plea
of nolo contendere by an individual has been accepted by
a federal, State, or local court. Act, section

1128(i) (3). Therefore, I conclude that Petitioner was
convicted of a criminal offense within the meaning of
sections 1128(a)(1) and 1128(i) of the Act.

I further find that the second requirement of section
1128(a)(1) -- that the criminal offense leading to the
conviction must be related to the delivery of an item or
service under Medicare or Medicaid -- has also been met.
Petitioner does not dispute that he was convicted of
Medicaid Fraud and that this criminal offense relates to
the delivery of an item or service under Medicaid. The
I.G. offered evidence showing that Petitioner was
convicted of 78 counts of Medicaid Fraud based on charges
that he knowingly filed false Medicaid claims. FFCLs 2 -
5. A conviction for filing false Medicaid claims is a
conviction of an offense related to the delivery of an
item or service under Medicaid. Jack W. Greene, DAB 1078
(1989), aff'd sub nom Greene v. Sullivan, 731 F.Supp. 839
(E.D. Tenn. 1990). I find that the undisputed facts
establish that Petitioner was convicted of an offense
which is related to the delivery of an item or service
under Medicaid, within the meaning of section 1128 (a) (1)
of the Act.

2. A minimum mandatory five-year exclusion is required
by law.

Section 1128(a)(1) of the Act requires exclusions for
individuals convicted of offenses related to the delivery
of items or services under Medicaid. The law not only
mandates exclusions for individuals convicted of program-
related offenses, it requires that the term of such
exclusions be for at least five years. Congressional

2(...continued)
While he was aware that the court sentenced him, he did
not understand that this implied conviction. However, in
his responsive brief, Petitioner admitted that he
"submitted a plea of nolo contendere that was accepted by
the court, which the statute addresses as the equivalent
of a conviction." Petitioner's responsive brief at p. 6.
6

intent is clear from the express language of section
1128(c) (3) (B)of the Act:

In the case of an exclusion under subsection (a),
the minimum period of exclusion shall be not less
than five years...

Since Petitioner was convicted of a criminal offense and
it was related to the delivery of an item or service
under Medicaid within the meaning of section 1128(a) (1)
of the Act, the I.G. is required by law to exclude
Petitioner for a minimum of five years.

3. Ido not have the authority to grant Petitioner the

equitable relief he seeks.

Petitioner does not dispute that the Act mandates
exclusion for at least five years following conviction of
an offense related to the delivery of an item or service
under Medicaid. However, Petitioner argues that
"administrative adjudication resembles court decision-
making . . . and, therefore, logically, entails a certain
amount of inherent discretion and equitable power."
Petitioner's sur-reply at p. 2. According to Petitioner,
basic precepts of administrative law dictate that "even
where rules preclude discretion (as here, where exclusion
is mandatory upon a finding of conviction), there must be
‘needed individualizing.'" Petitioner's sur-reply at p.
2. Petitioner urges that the task of the administrative
law judge is to "harmonize" the demands of the statute
and regulations and the competing demands of "discretion,
equity, and individualizing of disposition."

Petitioner's responsive brief at p. 6.

Petitioner states that in deciding this case I should
consider certain "individualized concerns." Petitioner's
responsive brief at pp. 6 - 7. According to Petitioner,
these "individualized concerns" include the fact that he
did not understand the full meaning of the regulations
pertaining to the procedure code Medicaid required him to
use in billing for his services. Petitioner asserts that
since English is his second language, he did not
understand the punctuation used in the Medicaid
regulations and, as a result, he mistakenly believed that
he was billing under the proper procedure code.
Petitioner argues also that, during the criminal
proceedings which led to the conviction upon which his
exclusion is based, he was represented by a lawyer who
provided poor legal advice. As a result of this poor
legal advice, Petitioner contends that his nolo
contendere plea was not an informed plea. In addition,
Petitioner states that he was denied access to the
7

services of a public defender because he was misled into
believing that he was not eligible for these legal
services. Petitioner states that this forum is the
"practicable forum of last resort" because he does not
have sufficient funds to pursue relief under the Post-
Conviction Remedies Act. Petitioner's responsive brief
at pp. 7 - 8; Petitioner's hearing request.

Petitioner emphasizes that he is not challenging the
I.G.'s authority to exclude him. In addition, Petitioner
states that his arguments are not a collateral attack on
the underlying conviction. Petitioner does not object to
the five-year exclusion "being imposed and being made of
record." Petitioner's sur-reply at p. 3. Instead,
Petitioner states that what he is seeking is the exercise
of the administrative law judge's equitable discretion
after the exclusion is imposed. In particular,
Petitioner urges that the administrative law judge may
exercise equitable discretion to take either or both of
the following actions:

(1) grant Petitioner a stay of the exclusion for
such period of time as the administrative law judge
finds appropriate;

(2) grant Petitioner probation upon such conditions
as the administrative law judge finds appropriate.

Petitioner states that these "suggestions" are not made
to circumvent the mandatory exclusion requirement, but
that they are made "in search of equity, as an
amelioration of the harsh results of law." Petitioner's
responsive brief at pp. 8 - 9.

I do not have the authority to grant the equitable relief
sought by Petitioner. An administrative law judge's
jurisdiction in hearings regarding exclusions imposed
pursuant to section 1128(a) of the Act is limited to
those issues specified in the regulations. Specifically,
42 C.F.R. § 1001.2007(a) (1) restricts the issues that an
administrative law judge may hear to the issues of
“whether: (i) (t]he basis for the imposition of the
sanction exists, and (ii) [t]he length of the exclusion
is unreasonable." The regulations provide also that:

When the [I.G.] imposes an exclusion under subpart B
of this part for a period of 5 years, paragraph
(a) (1) (ii) of this section will not apply.

42 C.F.R. § 1001.2007(a) (2).
8

In the instant case, the I.G. has imposed a five-year
minimum mandatory exclusion under Subpart B of the
regulations.’ Thus, the only issue I may consider is
whether the basis for the imposition of the exclusion
exists.4 There is nothing in the law or regulations
which either states or suggests that the Secretary has
delegated to administrative law judges the authority to
grant the equitable relief sought by Petitioner.

There is no equitable relief from the minimum mandatory
exclusion provisions of sections 1128(a)(1) and

1128(c) (3)(B) of the Act. Mark Gventer, D.P.M., DAB
CR173 (1992). The equities that may be present in this
case are not relevant with respect to the issue of
whether there is a basis for the imposition of a five-
year exclusion under sections 1128(a)(1) and
1128(c) (3) (B) of the Act. Accordingly, I do not have the
authority to "stay" an exclusion, to grant "probation,"
or to grant any other equitable relief.

3 Subpart B of the regulations provides for a
mandatory exclusion for a minimum period of five years
for individuals convicted of criminal offenses related to
the delivery of an item or service under Medicare or
Medicaid.

4 If the I.G. had imposed an exclusion against
Petitioner under Subpart B for a period longer than five
years, then there would exist an issue as to the
reasonableness of that part of the exclusion which
exceeded five years. In that event, an administrative
law judge would be permitted to consider the presence of
aggravating or mitigating factors specified at 42 C.F.R.
§ 1001.102.
9
CONCLUSION

Based on the law and the undisputed material facts in
this case, I conclude that the I.G. properly excluded
Petitioner from Medicare and Medicaid pursuant to section
1128(a)(1) of the Act. I further conclude that the five-
year minimum period of exclusion imposed and directed
against Petitioner is mandated by section 1128(c) (3) (B)
of the Act. In addition, I conclude that I do not have
the authority to grant the equitable relief sought by
Petitioner.

/s/

Joseph K. Riotto
Administrative Law Judge

